Citation Nr: 0833331	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Illinois.


FINDINGS OF FACT

1.  In January 2006 the veteran has Level I hearing 
impairment in his right ear and Level V in the left ear, 
which corresponds to a non-compensable rating.

2.  In January 2008 the veteran has Level I hearing 
impairment in his right ear and Level VI in the left ear, 
which corresponds to a non-compensable rating.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met for any time period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in February 2006 the RO continued 
the noncompensable rating for bilateral hearing loss, which 
the veteran appealed.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

The veteran reports that his hearing has deteriorated 
substantially in recent years and that he is now being 
considered for hearing aids.  Unfortunately, audiology 
testing does not support a compensable evaluation in this 
case. 

In January 2006 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  The examiner reports 
that the claims file was reviewed pursuant to this 
examination.  

During the examination, the veteran complained of a worsening 
of his hearing and stated that words in conversation often 
sounded similar causing him to misunderstand what his 
conversational partner has said.  C&P testing yielded the 
following results:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
45
40
50
65
Left 
ear
70
60
70
75

Word recognition scores, using the Maryland CNC, were 96% in 
the right ear and 84% in the left ear.  Puretone threshold 
averages were 50 for the right ear and 69 for the left ear.  
These findings correspond to Level I hearing in the right ear 
and Level III hearing in the left ear, which in turn 
corresponds to a noncompensable rating.  38 C.F.R. § 4.85, 
Tables VI and VII.  An exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(b) is not shown.  However, 
under 38 C.F.R. § 4.85(a), there is exceptional hearing loss 
in the left ear, which equates to Level V hearing loss.  
Level I (right) and Level V (left) hearing loss equates to a 
noncompensable rating.

VA treatment records dating from October 2006 to July 2007 
show the veteran being evaluated for and receiving hearing 
aids.  In October 2006 the physician noted word recognition 
scores of 88% in the right and 80% in the left ear.  Puretone 
results were "moderate-to-severe sensorineural hearing loss 
(SNHL)" in the right ear and "severe-to-profound mixed 
hearing loss. . . and SNHL" in the left ear.  He also 
concluded "no significant changes" since the January 2006 
examination.

In January 2008 the veteran was accorded another C&P 
audiology examination.  The examiner reports that the claims 
file was reviewed.  During the examination, the veteran 
complained of difficulty in hearing and understanding 
conversation at a distance and television volume had to be 
turned to a louder volume than what others desired it to be 
set.  C&P testing yielded the following results:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
40
30
45
60
Left 
ear
70
60
70
80

Word recognition scores, using the Maryland CNC, were 92% in 
the right ear and 92% in the left ear.  Puretone average was 
44 for the right ear and 70 for the left ear.  These findings 
correspond to Level I hearing in the right ear and Level II 
hearing in the left ear, which equates to a disability rating 
of 0%.  38 C.F.R. § 4.85, Tables VI and VII.  Application of 
the provisions of 38 C.F.R. 4.86 is warranted for the left 
ear since the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  This application also results in Level 
VI hearing for the left ear.  Exceptional patterns of hearing 
impairment pursuant to 38 C.F.R. § 4.86 for the right ear are 
not shown.  Level I hearing in the right ear and Level VI 
hearing loss in the left ear corresponds to a noncompensable 
hearing loss.

In sum, there is no evidence from any of the probative 
audiological examinations that would support a compensable 
rating.  Accordingly, the veteran's claim for a compensable 
rating for bilateral hearing loss must be denied.  

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is 



no basis to establish a higher rating than the assigned 
rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, (2007).  the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's hearing loss remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted. 

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's bilateral hearing loss has resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the veteran's bilateral hearing 
loss is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the veteran has not reported to VA that there 
was any prejudice caused by a deficiency in either 
examination.  The veteran, as a lay person, is nevertheless 
competent to submit evidence of how the hearing loss affects 
his everyday life. See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994) (finding that lay testimony is competent when it 
regards features or symptoms of injury or illness).  

The January 2006 VA examination was conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  Even so, the examiner noted the veteran's complaints 
of difficulty in differentiating words causing him to 
misunderstand what his conversational partner has said.  In 
addition, the January 2008 examination was conducted after 
the revision to the examination worksheet, and it was noted 
in the January 2008 examination report that the veteran 
reported that he had difficulty hearing and understanding 
conversation at a distance and television volume had to be 
turned to a louder volume to hear.  However, the veteran did 
not indicate that he lost any time from work as a result of 
the condition.  The January 2008 examiner also noted in the 
examination report that the veteran wore hearing protection 
as required by his work in sales for industrial chemicals.  
Thus, the examination reports did include information 
concerning how the veteran's hearing loss affects his daily 
functioning.  However, the evidence does not show that the 
veteran's difficulty hearing has resulted in marked 
interference with employment.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1), as amended by, 73 Fed. Reg. 
23.373 (April 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision on 

a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id. 

A letter from the RO dated in September 2007 did not fully 
satisfy the duty to notify provisions.  While the veteran was 
informed of the evidence needed to substantiate his claim for 
a higher rating for hearing loss and of the evidence that VA 
would obtain and of the evidence that he should submit, or 
request assistance in obtaining, from VA, the specific 
requirements set forth in Vazquez were not satisfied.  
However, the presumption of prejudice has been rebutted.  

Upon receipt of the veteran's request for an increased rating 
he was accorded a C&P examination; the report of which is of 
record.  In addition, he was provided with the applicable 
rating criteria for hearing loss in the June 2007 statement 
of the case.  Based on the various exchanges between the 
veteran and VA with regard to his claim for an increased 
rating and applicable rating criteria, the veteran is 
reasonably expected to understand the types of evidence that 
would support his claim for a higher rating.  

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs and VA treatment records have been obtained and 
associated with the claims file.  The veteran was afforded 
multiple VA audiological examinations; the reports of which 
are of record.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard, 4 Vet. App. 384.


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


